ORDER
Considering the Petition for Transfer from Disability Inactive Status to Active Status filed by respondent, Gregory J. Avery, the response thereto filed by the Office of Disciplinary Counsel, and the findings and recommendation of the hearing committee,
IT IS ORDERED that Gregory J. Avery, Louisiana Bar Roll number 2618, be and he hereby is reinstated to active status pursuant to Supreme Court Rule XIX, § 22(G). This order shall be effective immediately.
/s/ Chet D. Traylor Justice, Supreme Court of Louisiana